FILED
                             NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MADHUKAR LAMA,                                   No. 06-71581

               Petitioner,                        Agency No. A097-583-052

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Madhukar Lama, a native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review substantial evidence findings

of fact, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we review de

novo questions of law, Lata v. INS, 204 F.3d 1241,1244 (9th Cir. 2000). We deny

the petition for review.

         The record does not compel the conclusion that changed circumstances

excused Lama’s untimely filed his asylum application. See 8 C.F.R. § 208.4(a)(4);

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007). Accordingly, Lama’s

asylum application fails.

         Substantial evidence supports the agency’s conclusion that the harm Lama

suffered does not rise to the level of persecution, see Gu, 454 F.3d at 1020-21, and

the agency’s conclusion that Lama failed to establish a clear probability of

persecution in Nepal. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.

2003).

         Substantial evidence also supports the agency’s conclusion that Lama is

ineligible for CAT relief because he failed to show it is more likely than not he

would be tortured if returned to Nepal. See Singh v. Gonzales, 439 F.3d 1100,

1113 (9th Cir. 2006).




RA/Research                                2                                   06-71581
       We reject Lama’s contention that he was deprived of a full and fair hearing

due to the IJ’s failure to consider evidence of changed country conditions in

assessing his asylum claim. See Lata, 204 F.3d at 1246 (requiring error to prevail

on a due process challenge).

       PETITION FOR REVIEW DENIED.




RA/Research                               3                                     06-71581